NO. 12-10-00370-CR

                         IN THE COURT OF APPEALS

          TWELFTH COURT OF APPEALS DISTRICT

                                         TYLER, TEXAS

ANDREW BUTLER,                                         §               APPEAL FROM THE 7TH
APPELLANT

V.                                                     §               JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                               §               SMITH COUNTY, TEXAS


                                       MEMORANDUM OPINION
                                           PER CURIAM
       Appellant pleaded guilty to possession of a controlled substance in a drug free zone. We
have received the trial court's certification showing that this is a plea bargain case and Appellant
has no right to appeal. See TEX. R. APP. P. 25.2(d). The certification is signed by Appellant and
his trial counsel. Accordingly, the appeal is dismissed for want of jurisdiction.
       Opinion delivered November 10, 2010.
       Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                            (DO NOT PUBLISH)